Title: From John Adams to Benjamin Stoddert, 24 June 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy June 24th 1799

I have received your letters of 17 & 18th. Lieutenant Beale it is true is a young man of 26 or 27, but he has been fourteen years at sea. His conduct, since the ship arrived here, has been very attentive & faithful to his duty.
If Talman and Dobell are appointed what are you to do with Hull & Hamilton. Do you give Talman & Dobell rank before them? Neither Hull nor Hamilton are older than Beale or better qualified for first Lieutenant. I wish you had informed me whether Talbot had advised these appointments & who recommended them from Boston.
I am with great regard
